MR. JUSTICE BOTTOMLY
dissenting:
The facts in this case are stated in the other opinions herein and will not be again set forth here. Under the facts, circumstances and the applicable law, it is my opinion the Justice of the Peace, LaRowe, had jurisdiction to receive the voluntary plea of guilty of the defendant and to impose the judgment of conviction, and the fine.
The voluntary plea of guilty, as entered by this defendant, is itself a conviction and is different from a jury’s verdict and a judgment entered thereon in that there is no statutory provision for an appeal therefrom. The district court was correct in denying defendant’s application for a writ of review, as such court had no jurisdiction therein. Neither is this court clothed with jurisdiction to entertain this purported appeal. The court’s first duty is to ascertain if it has jurisdiction; having no jurisdiction it may only order such unauthorized appeal dismissed.
“The question of jurisdiction should be inquired into by the court at the earliest inception on its own initiative to ascertain whether or not it has jurisdiction. State ex rel. Irvine v. District Court, 125 Mont. 398, 239 Pac. (2d) 272, 275; Endresse v. Van Vleet, 118 Mont. 533, 539, 169 Pac. (2d) 719; Pulliam v. Pulliam, 163 Kan. 497, 183 Pac. (2d) 220, 221, 1 A.L.R. (2d) 418; Williams v. Sherman, 36 Idaho 494, 212 Pac. 971; McNee v. Hart, 117 Okla. 220, 246 Pac. 373; Kramer v. Pixton, 72 Utah 1, 268 Pac. 1029; Luckenbach v. Krempel, 188 Cal. 175, 204 Pac. 591; Kreiss v. Hotaling, 96 Cal. 617, 31 Pac. 740.” Sheridan County Electric Co-op, Inc. v. Anhalt, 127 Mont. 71, 257 Pac. (2d) 889.
*601In cases where the court has no jurisdiction, but proceeds to receive a plea of guilty and to enter an erroneous judgment of conviction and sentence, such a defendant has relief by way of a writ of coram nobis, but such a situation is not present here.
The only jurisdiction and authority this court has is to simply order this purported appeal dismissed for want of jurisdiction in both the district court and this court. The judgment in the justice court is as valid today as it was when entered.